Cite as 2014 Ark. App. 2

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-12-463


                                                  Opinion Delivered   January 8, 2014

SHANE DONOVAN WADE                                APPEAL FROM THE
                 APPELLANT                        INDEPENDENCE COUNTY
                                                  CIRCUIT COURT
                                                  [NO. CR-2011-27-1]
V.
                                                  HONORABLE JOHN DAN KEMP,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                           JOHN MAUZY PITTMAN, Judge

       The appellant was found guilty of aggravated robbery by means of a firearm and was

sentenced as a habitual offender to sixty-five years’ imprisonment. His sole argument for

reversal is that his Fourth Amendment rights were violated by the seizure of his white ball

cap and shoes, which were introduced at trial to aid in identifying appellant, and that

evidence relating to these items should have been suppressed. We affirm.

       On appeal of a trial court’s ruling on a motion to suppress, we conduct an

independent review based on the totality of the circumstances to determine whether the

disputed evidence was unlawfully obtained. Mitchell v. State, 321 Ark. 570, 906 S.W.2d 307

(1995). We will reverse only if the circuit court’s ruling is clearly against the preponderance

of the evidence. Koster v. State, 374 Ark. 74, 286 S.W.3d 152 (2008). Viewed in that light,

the record shows that Detective Robert Moser was investigating an armed robbery that took
                                 Cite as 2014 Ark. App. 2

place in Batesville on February 15, 2011. The victims told the detective that two white men

armed with black guns came into their residence and awakened them in their bedrooms with

verbal threats, pointed pistols, and demands for valuables. The two men who committed the

robbery were described in detail during a subsequent interview; one man was described as

wearing a brown jacket and a brown ball cap with two chrome-colored metal spikes on each

side, while the other man was wearing a white ball cap and a shirt with horizontal stripes of

blue and white. Detective Moser then contacted the owner of a convenience store near the

robbery scene and asked to view the store’s surveillance video for the night in question.

Two white males attired in clothing matching the description given by the victims were seen

entering the store, making transactions, and leaving together in a white Cadillac.

       Thereafter, Detective Moser received information that a Cadillac matching the one

seen in the surveillance video had been abandoned in Batesville.          The vehicle was

impounded and searched pursuant to a warrant. It was found to contain appellant’s wallet

and identification, along with a blue-and-white striped shirt that matched the victim’s

description of the shirt worn by the robber and seen in the surveillance video.

       Detective Moser sought appellant. Learning that appellant had a few hours earlier

been incarcerated on unrelated outstanding warrants, Detective Moser went to the property

room of the jail, where appellant’s clothing had been removed and stored when he was

outfitted with prison garb per police procedure at the time of his arrest. Detective Moser

found and seized appellant’s white ball cap and shoes from the property room and




                                             2
                                 Cite as 2014 Ark. App. 2

photographed them. Appellant argues that this was an illegal search and seizure and that the

evidence should have been suppressed. We do not agree.

       Here, there was no search that would implicate the Fourth Amendment. In South

Dakota v. Opperman, 428 U.S. 364 (1976), the Supreme Court noted that inventory

procedures developed in response to three distinct needs on the part of police departments:

1) the protection of the owner’s property while it remains in police custody; 2) the

protection of the police against claims or disputes over lost or stolen property; and 3) the

protection of the police from potential danger. See also Henderson v. State, 16 Ark. App. 225,

699 S.W.2d 419 (1985). When conducted pursuant to standard procedure, and where aimed

at securing or protecting the owner’s property, the Court has consistently sustained

inventories as exceptions to the search-warrant requirement.            Id.   Under similar

circumstances, the Arkansas Supreme Court has held that seizure of clothing lawfully taken

and inventoried, that was still in the possession of police, did not offend the Fourth

Amendment’s proscription against unreasonable searches and seizures. Mitchell v. State, supra.

We think that the record sufficiently demonstrates that the clothing in question was

inventoried pursuant to standard procedure for reasons consistent with those stated in South

Dakota v. Opperman, supra, and we affirm.

       Affirmed.

       GLADWIN, C.J., and WHITEAKER, J., agree.

       Walker Law Firm, PLLC, by: Kent Walker, for appellant.

       Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.


                                              3